DETAILED ACTION

Response to Amendment

	Amendments and response received 01/27/2021 have been entered. Claims 18 and 20-36 are currently pending in this application. Claims 18, 24, 25, 29 and 35 have been amended and claim 19 canceled by this amendment. Claim 36 has been newly added. Amendments and response are addressed hereinbelow.

Claim Rejections - 35 USC § 112

	In light of the amendments to the claims providing the structure to support the claimed function, the examiner hereby withdraws the previous grounds of rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 25 recites the broad recitation “the distance between that point on the pre-processed substrate that at time "t" undergoes the transformation in the transformation station and the point upstream of the analysis and acquisition zone at the same time "t" of the X device is greater than 1 mm, and the claim also recites “the distance between that point on the pre-processed substrate that at time "t" undergoes the transformation in the transformation station and the point upstream of the analysis and acquisition zone at 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18, 20-24, 26-33 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-8, and 10-17 of U.S. Patent No. 10671899. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference being the type of substrate for processing does not provide a patentably distinct invention over the previously patented subject matter.

Claim 18 (16856164)
Claim 2 (US 10671899)
A method in a transformation device for printing on a pre-processed substrate by digital processing comprising:
A printing method in a device for printing on a substrate by digital processing comprising:

a step for printing by digital processing of a pre-processed substrate in a transformation station of  the transformation device,
 a step for the printing by digital processing of a substrate in a printing station of the printing device,
a step for the control of the transformation station by a means of control,
a step for the control of the printing station by a means of control,
a recording step in the means of control of a digital FN3 file representing the printing to carry out on the pre-processed substrate by digital processing,
a recording step in the means of control of a digital FN3 file representing the printing to carry out on the substrate by digital processing,
a step for the analysis of the pre-processed substrate by means of an X device in order to assign numerical values to it, the said X device configured to capture image data representing a surface of the pre-processed substrate and assign numerical values based on the image data, the said X device being located in the transformation device,
a step for the analysis of the substrate by means of a X device in order to assign numerical values to it, the said X device configured to capture image data representing a surface of the substrate and assign numerical values based on the image data, the said X device being located in the printing device,
a recording step in the means of control of a digital FN2 file representing the pre-processed substrate analyzed by means of the X device and the acquisition of the corresponding digital data, 
a recording step in the means of control of a digital FN2 file representing the substrate analyzed by means of the X device and the acquisition of the corresponding digital data,
a step for comparison and recording in the means of control of the differences between the FN1 file and the FN2 file,
a step for comparison and recording in the means of control of the differences between the FN1 file and the FN2 file,
a step for the correction, by a means of correction that is part of the means of control, of the FN3 file by the differences between the FN1 file and the FN2 file, and
a step for the correction, by a means of correction that is part of the means of control, of the FN3 file by the differences between the FN1 file and the FN2 file, and
a recording step in the means of control of a digital FN3-CORR file supplied by the means of correction of the FN3 file, the step for printing by digital processing of the pre-processed substrate in a transformation station being the last step, the said last step being controlled by the means of control by means of the FN3-CORR file;
a recording step in the means of control of a digital FN3-CORR file supplied by the means of correction of the FN3 file, the step for the printing by digital processing of the substrate in a printing station being the last step, the said last step being controlled by the means of control by means of the FN3-CORR file,
wherein the distance dE which corresponds to the distance between that point on the pre-processed substrate that at time “t” undergoes the printing in the transformation station and the point upstream of the analysis and acquisition zone at the same time “t” of the X device is greater than 1 mm.
wherein the distance dE which corresponds to the distance between that point on the substrate that at time "t" undergoes the printing in the printing station and the point upstream of the analysis and acquisition zone at the same time "t" of the X device is equal to or greater than 1 mm.


	As shown above, Claim 2 of US 10671899 discloses the method as claimed in the present invention with deficiencies in the substrate being a “pre-processed” substrate. However, Claim 12 of US 10671899, albeit centered on the device performing the method, indicates the substrate is a pre-processed substrate. Therefore, it appears the claimed subject matter of the present invention is not patentably distinct over the patented subject matter.

	Regarding claim 20, claim 2 of the prior patent document teaches the claimed subject matter.
	Regarding claim 21, claim 2 of the prior patent document teaches the claimed subject matter.
	Regarding claim 22, claim 6 of the prior patent document teaches a device which performs the method identical to the claimed subject matter.
	Regarding claim 23, claim 7 of the prior patent document teaches a device which performs the method identical to the claimed subject matter.
	Regarding claim 24, claim 8 of the prior patent document teaches a device which performs the method identical to the claimed subject matter.
	Regarding claim 26, claim 10 of the prior patent document teaches a device which performs the method identical to the claimed subject matter.
	Regarding claim 27, claim 11 of the prior patent document teaches a device which performs the method identical to the claimed subject matter.
	Regarding claim 28, claim 12 of the prior patent document teaches a device which performs the method identical to the claimed subject matter.
	Regarding claim 29, claim 13 of the prior patent document teaches a device which performs the method identical to the claimed subject matter.
	Regarding claim 30, claim 14 of the prior patent document teaches a device which performs the method identical to the claimed subject matter.
	Regarding claim 31, claim 15 of the prior patent document teaches a device which performs the method identical to the claimed subject matter.
	Regarding claim 32, claim 16 of the prior patent document teaches a device which performs the method identical to the claimed subject matter.
	Regarding claim 33, claim 17 of the prior patent document teaches a device which performs the method identical to the claimed subject matter.
	Regarding claim 35, claim 1 of the prior patent document teaches a device which performs the method identical to the claimed subject matter.

Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. US 10671899 in view of Danny Naoshi Kumamoto (US 20110075193 A1).

Regarding claim 34, claim 2 discloses the method according to claim 18 (see rejection above).
US 10671899 fails to explicitly disclose wherein there is a relative movement of the pre-processed substrate with respect to the transformation device, said relative movement being generated either by means of a conveying station which moves the pre-processed substrate through the transformation station, or by means of a movable transformation station whilst the substrate remains immobile, or both by a movable transformation station and a conveying station.
Kumamoto, in the same field of endeavor of analyzing a pre-processed substrate to determine variable graphics location (Abstract), teaches wherein there is a relative movement of the pre-processed substrate with respect to the transformation device, said relative movement being generated either by means of a conveying station which moves the pre-processed substrate through the transformation station, or by means of a movable transformation station whilst the substrate remains immobile, or both by a movable transformation station and a conveying station (¶ [38-39]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the method as previously patented in US 10671899 comprising a pre-processed substrate analysis X device which assigns numerical values to the substrate to utilize the teachings of Kumamoto et al which teaches a relative movement of the pre-processed substrate with respect to the transformation device, said relative movement being generated either by means of a conveying station which moves the pre-processed substrate through the transformation station, or by means of a movable transformation station whilst the substrate remains immobile, or both by a movable transformation station and a conveying station to detect possible artifacts or obtain other valuable information from the analyzed substrate using conventional methods.

Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. US 10671899 in view of Valter Maddalon (US 6820526 B1).

Regarding claim 36, US 10671899 discloses a method in a transformation device for processing a pre-processed substrate by digital processing (see claim 2) comprising: 
a step for processing by digital processing of a pre-processed substrate in a transformation station of the transformation device (see claim 2), 
a step for the control of the transformation station by a means of control (see claim 2), 
a recording step in the means of control of a digital source FN1 file representing the pre-processed substrate (see claim 2), 
a recording step in the means of control of a digital FN3 file representing the processing to carry out on the pre-processed substrate by digital processing (see claim 2), 
a step for the analysis of the pre-processed substrate by means of a X device in order to assign numerical values to it, the said X device configured to capture image data representing a surface of the pre-processed substrate and assign numerical values based on the image data, the said X device being located in the transformation device (see claim 2), 
a recording step in the means of control of a digital FN2 file representing the pre- processed substrate analyzed by means of the X device and the acquisition of the corresponding digital data (see claim 2), 
a step for comparison and recording in the means of control of the differences between the FN1 file and the FN2 file (see claim 2), 
a step for the correction, by a means of correction that is part of the means of control, of the FN3 file by the differences between the FN1 file and the FN2 file (see claim 2), and 
a recording step in the means of control of a digital FN3-CORR file supplied by the means of correction of the FN3 file, the step for processing by digital processing of the pre-processed substrate in a transformation station being the last step, the said last step being controlled by the means of control by means of the FN3-CORR file (see claim 2); 
wherein the distance dE which corresponds to the distance between that point on the pre-processed substrate that at time "t" undergoes the processing in the transformation station and the point upstream of the analysis and acquisition zone at the same time "t" of the X device is greater than 1 mm (see claim 2).
The prior art patent document is deficient in disclosing the process being that of cutting by digital processing of the pre-processed substrate.
Maddalon, in the same field of endeavor of analyzing and detecting usable information on a pre-processed substrate to subsequently provide desired results based on the detected information (Abstract), teaches the process being that of cutting by digital processing of the pre-processed substrate (Col. 2 lines 49-59).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the method as previously patented in US 10671899 comprising a pre-processed substrate analysis X device which assigns numerical values to the substrate to utilize the teachings of Maddalon which teaches the process being that of cutting by digital processing of the pre-processed substrate to perform the cutting of substrates both in reels and in sheets, even without any guiding system. 

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585.  The examiner can normally be reached on Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMARES Q WASHINGTON/
Primary Examiner, Art Unit 2675                                                                                                                                                                                           
March 18, 2021